Title: Henry D. Gilpin to James Madison, 9 October 1827
From: Gilpin, Henry D.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Philadelphia
                                
                                9 October 1827.
                            
                        
                        I have taken the liberty, Sir, of inclosing for you by mail, a copy of a sketch of Mr. Jefferson’s life
                            written by me not long since. I shall feel much gratified by your accepting it as a mark of the sense I entertain of Mrs.
                            Madison’s kindness and your own, during the short visit I made to Montpellier.
                        The memoir was compiled entirely from materials which are open to the public, and without any particular
                            acquaintance with private anecdotes or new political information. To you therefore who have enjoyed at once the best
                            opportunities of knowing all that is interesting in the private character of Mr. Jefferson, and the secret springs
                            & operations of the great political events connected with his life, there will be little to afford particular
                            interest, but it will convey to you the impressions of that great man which arise from the contemplation of his life to
                            one who enjoys the benefit of actions, in which he is too young to have in any way participated. Should you discover any
                            errors either in particular facts or general remarks, I shall feel myself highly obliged by being enabled to correct them;
                            a circumstance I more especially desire, as the publisher already contemplates another edition.
                        I beg you to present my sincere respect to Mrs. Madison, and to be assured that I shall always recollect with
                            very great pleasure the period I passed in her society and your own; and I shall always be happy in every occasion which
                            Enables me to show the profound respect, with which I remain Your obedt. Servt.
                        
                        
                            
                                H. D. Gilpin
                            
                        
                    